887 A.2d 1238 (2005)
Mark and Elizabeth WISNISKI t/d/b/a Saturn Surplus
v.
BROWN & BROWN INS. CO. OF PA, Donald Blood and Will Rineer, EMC Ins. Co. and Scott W. Ahlstrom
Appeal of Brown & Brown Ins. Co. of PA, Donald Blood and Will Rineer.
Supreme Court of Pennsylvania.
Argued December 5, 2005.
Decided December 21, 2005.

ORDER
PER CURIAM.
The decision of the Superior Court is hereby VACATED. The matter is remanded to the Superior Court for reconsideration of whether a duty exists by applying the five-prong test as set forth in Althaus v. Cohen, 562 Pa. 547, 756 A.2d 1166 (2000), and for an opinion in support thereof.
Jurisdiction relinquished.
Justice NIGRO did not participate in the consideration or decision of this matter.